Citation Nr: 0800608	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-41 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a burn 
injury to the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
October 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a burn injury to the left foot. 

In May 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 

In July 2007, the Board remanded the instant claim for 
further development. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. The veteran failed to report for a scheduled 
September 2007 examination, evidence which may have been 
material to the outcome of this claim. 

2. There is no competent medical evidence showing that the 
veteran has residuals of a burn injury to the left foot. 


CONCLUSION OF LAW

Residuals of a burn injury to the left foot were not incurred 
in or aggravated by active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In letters dated 
in July 2003 and August 2007, the veteran was advised in 
accordance with the law. He was advised prior to the 
March 2004 rating decision by the July 2003 letter and in 
accordance with the requirements of C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in August 2007. 
Additionally, since the preponderance of the evidence is 
against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, VA outpatient 
treatment records, and private medical records associated 
with the claims folder. In a March 2004 statement, the 
veteran indicated that he had no other medical evidence to 
present on behalf of the claim. There are no known additional 
records or information to obtain. 

A hearing was offered, and the veteran testified at a 
videoconference hearing before the undersigned in May 2007. 
Pursuant to the Board's remand of July 2007, the veteran was 
scheduled for a September 2007 examination, and failed to 
report. Evidence that could have been obtained from that 
examination could have been material to the claim. See 
38 C.F.R. § 3.655(b);  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with his claim.

Service Connection

The veteran asserts that service connection is warranted for 
a burn injury to his left foot. He maintains his left ankle 
was burned by hot water, and asserts that he still has 
residuals as a result of the injury - specifically that he is 
unable to wear anything except soft shoes. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

After a thorough review of the entire record, the Board finds 
that service connection is not warranted for residuals of a 
burn injury to the left foot. 

Service medical evidence show that the veteran was 
hospitalized for two days in April 1951 for second degree 
burns of the left ankle. The veteran ran into an airman who 
was scrubbing the floor and he sustained burns of the left 
ankle from hot water. 
The service medical evidence does not show any other 
findings, treatment, or diagnoses, related to residuals of 
burns of the left foot or ankle. The veteran's service 
discharge examination dated in October 1953 shows clinical 
evaluation of the feet and lower extremities to be normal. 

There are no post-service VA or private medical records that 
show findings, treatment, or diagnoses of residuals of a burn 
to the left ankle or foot from service. The only VA medical 
evidence related to the veteran's feet are May 2004 and 
May 2005 outpatient treatment records that are related to the 
veteran's feet in connection with his diagnosed diabetes 
mellitus. 

The veteran testified at a videoconference hearing before the 
undersigned VLJ in May 2007, and reiterated his account. He 
related that he was hospitalized, and that although he 
received no treatment after service for the injury, he has 
had residuals of this incident and been unable to wear 
anything except soft soled shoes since the inservice injury. 




Pursuant to the Board's remand, the veteran was scheduled for 
a VA examination for September 2007, in an effort to examine 
the veteran and obtain an opinion as to whether the veteran 
has residuals of the inservice burn injury sustained to the 
left foot. The veteran failed to report for the scheduled 
examination. Evidence obtained from this examination could 
have been material to the outcome of this claim. 

The law provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record. See 38 C.F.R. § 3.655(b). While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991). Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). 

As such, there is no diagnosis of residuals of a burn injury 
to the left foot. In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 
Here, there is no competent medical evidence of any residuals 
of a burn injury to the left foot. Therefore, service 
connection is denied. 

ORDER

Service connection for residuals of a burn injury to the left 
foot is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


